The parts of the said act material to the question considered are sufficiently apparent from the recitals by his Honor in delivering the opinion of the court. The special verdict rendered in this case discloses the following state of facts:
The defendant, in 1857, built a milldam across the Yadkin River, from bank to bank, for the purpose of supplying his grist and sawmills with water; that by this dam shad and other fish were prevented from passing up the channel of the river above said dam, whereby the citizens above the defendant, on the river, were prevented from catching these fish; that before the erection of this dam these fish were accustomed to ascend for 40 or 50 miles above this point; that the said Yadkin River is an inland stream, 170 yards wide, but not so free, open and deep as ever to have been navigated with steamboats or any sailing vessels, and *Page 249 
navigable only for flats and canoes in crossing; that within the     (322) last twenty years, on a few occasions, lime and flour have been carried in flats from a point on said river 35 miles above the defendant's said dam, down to a point some fifty miles below the same; that no tide ebbs or flows in the said river; that the defendant was the owner of the land on both sides of the river at the time said milldam was erected, and hath so continued to be owner thereof up to this time; that he is also the owner of the bed of said river, holding under a grant from the State, dated in 1794, the boundaries of which include his said milldam; that the defendant also holds the land on both sides of the river under grants from the State anterior to 1794, the river being one of the boundaries of said grants, respectively.
Upon this state of facts, the court being of opinion with the plaintiff, in accordance with the verdict, gave judgment against the defendant.
From this judgment, defendant appealed.
The act under which the defendant is indicted, after directing, in the first and second sections, that the Peedee and Yadkin rivers shall be opened and kept open for the passage of fish, and prescribing the manner in which it shall be done, declares in the third section "That all persons now having obstructed the passage of fish up the said river (the Yadkin), either by the erection of milldams or dams for any other purposes, or in any manner whatever shall have obstructed the free passage of fish, contrary to the true meaning of this act, and shall fail to remove all such obstructions on or before the first day of March next, or any other person or persons who may hereafter obstruct the said channel by dams, hedges, seines, wire, or in any way or manner, shall forfeit the sum of $15," etc.; and the fourth section makes the offense a misdemeanor, and subject to indictment. Laws 1858, ch. 244. The special verdict sets forth that the defendant had, in 1857, which    (323) was before the enactment of the law above referred to, erected a dam entirely across the Yadkin River, from bank to bank, which obstructed the passage of fish up that stream, and had kept up the same for the purpose of supplying water to his grist- and sawmills, until the time when the bill of indictment was found. It states further that he was the owner of the river's bed on which his dam was erected, under a grant for the same from the State, issued in 1794; and also the owner under distinct grants of a prior date of the land on both sides of the river at that place, the river being one of the boundaries of the said grants; that the river is, at that part of it, an inland stream, 170 yards *Page 250 
wide, but above the ebb and flow of the tide, and not so full, open, and deep as ever to have been navigated with steamboats or sailing vessels, but navigable only for flats and canoes in crossing; and that within the last twenty years, on a few occasions, lime and flour have been carried in flats from a point on the river 35 miles above the defendant's dam to another point 50 miles below it.
Upon this statement of facts the indictment presents the question whether the Legislature had the power, under the Constitution of the State and the United States, to compel the defendant to take away, at his own expense, a part of his dam so as to make an opening for the passage of fish, without providing for him an indemnity for the loss which he might thereby sustain.
Every case which calls in question the constitutionality of an act of the legislative department of the Government is necessarily an important one, and the consideration of it ought to be approached and conducted with becoming solemnity and respect. Our predecessors were the first of any judges in any State in the Union to assume and exercise the jurisdiction of deciding that a legislative enactment was forbidden by the Constitution, and therefore null and void. (See Bayard v. Singleton,1 N.C. 5, decided in November, 1789, which was four or five years anterior to the earliest case on this subject referred to by (324) Chancellor Kent, 1 Kent Com., 450.) But while they were the first to vindicate for themselves this important function, they have always exercised it in a spirit of proper deference towards that coordinate branch of the Government upon whose acts they were sitting in judgment. Hence, it has become a settled and invariable rule with the courts of this State never to pronounce an act of the Legislature unconstitutional and void unless there is a clear repugnance between its provisions and the Constitution. S. v. Manuel, 20 N.C. 144; S. v. Newsom,27 N.C. 250; S. v. Matthews, 48 N.C. 451. It is in this spirit that we propose to consider the question now presented for our decision.
In conducting our inquiry it is first necessary for us to ascertain the true condition and character of the river across the bed of which the defendant's milldam was erected. For this purpose we will go at once to the highest authority on the subject, Lord Hale's treatise de jure maris etbrachiorum ejusdem, in Mr. Hargrave's edition of it. He says, at page 809: "There be some streams or rivers that are private, not only in propriety or ownership, but also in use, as little streams or rivers that are not acommon passage for the King's people. Again, there be other rivers, as well fresh as salt, that are of common or public use for carriage of boats and lighters, and these, whether they are fresh or salt, whether they flow and reflow or not, are prima facie public juris, common highways for a man or goods, or both, from one inland town to *Page 251 
another." Again, at page 5, he says: "Fresh rivers, of what kind soever, do of common right belong to the owners of the soil adjacent, so that the owners of one side have, of common right, the propriety of the soil, and consequently the right of fishing usque ad filum aquae, and owners of the other side the right of soil or ownership and fishing unto the filumaquae on their side; and if a man be owner of the land on both sides, in common presumption, he is the owner of the whole river, and hath the right of fishing according to the extent of his land in length. With this agrees the common experience." From these extracts it appears that "all rivers above the flow of tidewater are, by the     (325) common law, prima facie private; but when they are naturally of sufficient depth for valuable flotage, the public have an easement
therein for the purposes of transportation and commercial intercourse; and, in fact, they are public highways by water." But they "are called public rivers, not in reference to the property of the river, for that is in the individuals who own the land, but in reference only to the public use." Angel on Watercourses, sec. 535. With regard to the right of fishing, if a man be the sole owner of the soil over which a watercourse runs, he alone is entitled to the use and profits of the water; but if he be only a riparian proprietor on one side of the stream, his right to the water extends only to the middle of the stream. "Concomitant with this interest in the soil of the beds of watercourses is an exclusive right of fishing; so that the riparian proprietor, and he alone, is authorized to take fish from any part of the stream included within his territorial limits." Ibid., sec. 61.
In England, navigable waters which are publici juris, and as such distinguishable from those which we have been describing, are ascertained by the ebb and flow of the tide. This criterion has been held by our courts not to be applicable to the watercourses of North Carolina, and has been long since repudiated. We hold that any waters, whether sounds, bays, rivers, or creeks, which are wide enough and deep enough for the navigation of sea vessels, are navigable waters, the soil under which is not the subject of entry and grant under our entry law, and the rights of fishing in which are, under our common and statute law, open and common to all the citizens of the State. Wilson v. Forbes, 13 N.C. 30;Collins v. Benbury, 25 N.C. 277; S. c., 27 N.C. 118; Fagan v.Armstead, 33 N.C. 438, and S. v. Dibble, 49 N.C. 107. In streams not navigable the bed of the river may be, under the general entry law, the subject of a grant to private individual; and the riparian proprietor will be, without an express grant of the bed of the stream, entitled to the propriety of the soil, and the right of fishing usque ad      (326)filum aquae. Williams v. Buchanan, 23 N.C. 535. *Page 252 
It is manifest, from the description of it in the special verdict, that the river Yadkin is not a navigable stream at or near the place where the defendant's dam was built. It certainly was not navigable in fact for sea vessels, and, therefore, is not a watercourse altogether publici juris. It is very doubtful whether it can be considered, in its present condition, as so far public that all persons have an easement in it for the purposes of transportation and commercial intercourse, for it is said to be "navigable for flats and canoes in crossing; and that within the last twenty years, on a few occasions, lime and flour have been carried in flats" down it from one point to another. In Menson v. Hungerford, 6 Barbour (N. Y.), 265, it was held that a stream above the ebb and flow of the tide, which is not navigable for boats or vessels or rafts, is not a navigable stream within the meaning of the authorities, though, when swollen by the spring and autumn floods, it might be capable, three or four weeks in the year, of carrying down in its rapid course whatever might have been thrown upon its waters, to be borne at random over every impediment; but that such a stream was altogether private property. It is unnecessary, however, for us to decide this point, for it is certain that the Yadkin River is capable of private ownership, and that some parts of the bed of the river have been granted to private individuals, and the validity of their titles have been upheld by at least one decision of this Court. Smith v. Ingram, 29 N.C. 175. This case relates to the grants of the bed of the Peedee River, but it must necessarily apply to the Yadkin, which is the upper part of the same river.
The principles to which we have adverted will enable us to determine the nature and extent of the defendant's right in the river at the point where his mill and dam are situated. As the riparian proprietor of the land on both sides of the stream, he is clearly entitled to the soil entirely across the river, subject to an easement in the public for the (327) purposes of the transportation of lime, flour, and other articles in flats and canoes. He is also, as such proprietor, entitled to the exclusive right of fishing entirely across the stream; but as the proprietors above him have the same right to catch fish on their soil, his right must be so used as not to prevent a reasonable use of theirs. Hence, he cannot, by force of his riparian proprietorship merely, erect any dam or put any other obstruction in the river so as to prevent altogether the passage of fish up it. The golden rule of the law, sic utere tuo utnon alienum laedas, applies to him, and its observance may, no doubt, be enforced by statutory enactments. Hence, the various acts which have been passed by the Legislature from time to time for the last hundred years for the purpose of preventing obstructions to the passage of fish up almost all the rivers and creeks of any size in the State, *Page 253 
and for regulating in other respects the rights of fishing, are not inconsistent with any provision of the Constitution, and have generally been dictated by a sound and correct policy; and of them the defendant, as a riparian proprietor merely, would have no just cause to complain. But he is much more than a riparian owner. He claims under a direct grant from the State for the bed of the river, in which the State, for what she deemed a fair equivalent, conferred on those from whom he derives title the full ownership of the soil, without any reservation whatever, except the right to impose such imposts and taxes as may be necessary for the support of the Government. In the exercise of his power of dominion over the soil, he has erected thereon grist and sawmills, and a dam which is necessary to supply them with water. Can the State now, by means of a legislative enactment, take from him this property, or do anything to materially impair its value, without making him a fair compensation therefor? It is established by the greatest weight of authority that she cannot do so for any other than a public purpose, either with or without compensation. Fletcher v. Peck, 6 Cranch, 128; Hoke v. Henderson, 15 N.C. 1; Stanmire v. Taylor,48 N.C. 207. That the requisition made upon the defendant to take away a part of his dam, or to alter it in such a manner         (328) as to allow the free passage of fish up the channel of the stream, comes within the same principle of conservative right, seems to be fully established by the ably argued and well considered case of the People v.Platt, decided by the Supreme Court of New York in 1819, and reported in 17 John, 195. It was there held that by a patent granted Zepheniah Platt, in 1784, of a tract of land bounded on the east by Lake Champlain and extending west on both sides of the river Saranac, 7 miles square, the whole river to that distance passed to the patentee; and that as there was no reservation of the river, nor any restriction in the use of it, the public had no right of fishing in it, within the bounds of the patent; and that, therefore, the erection of a dam by the patentee, in 1786, near the mouth of the river, by which salmon were prevented from passing up the stream from the lake, was not indictable as a nuisance, neither at common law nor under a statute which enacted that the owners of milldams made across any river running into lakes Ontario, Erie, or Champlain, so as to prevent the usual course of salmon in going up, should, within eighteen months from the passage of that act, so alter the dam by making a slope thereto, that salmon may easily pass up over into the waters above the dam, etc., and, in case such dam should not be so altered, it should be deemed a public nuisance. In delivering the opinion the Court said the statute ought to be construed with an implied exception of such rivers or streams, not being navigable, as had been fully and absolutely granted by the State, without any reservation; *Page 254 
and that so far as it affected the rights of Zepheniah Platt and his assigns, it impaired the obligation of a contract, and was unconstitutional and void. In the New York case, as in the one now before us, Stoughton v.Baker, 4 Mass. 522, was strongly pressed in the argument as establishing a different principle, but the Court declined to acquiesce in it as an authority, for the following reasons assigned by Spencer, C. J.:
"In that case the Supreme Court of Massachusetts held that a legislative resolution appointing a committee, who were authorized (329) to require the proprietors of certain dams on the Nepsonset River to alter them in such a way as should be sufficient for the passage of shad and alewives at the dams, was a legal proceeding, not repugnant to the Constitution. The opinion is founded on the ancient and long continued usage of the General Court of Massachusetts to appoint commissioners to locate and describe the site and dimensions of passage-ways for fish, and under the circumstances of the case it was held that the right of the proprietor of the dam was subject to the limitation that a reasonable and sufficient passage should be allowed for the fish. The Court, however, expressly say that any prostration of the dam, not within the limitation, would be an injury to the owner for which he might appeal to his country and have a remedy; and that if the Government, in the grant of a mill privilege, expressly or by necessary implication waive this limitation, it would be bound. In the case, then, under consideration, the Court said it would be an unreasonable construction of the grant to admit that by it all the people were deprived of a free fishery in the river above the dam, to which, until the grant, they were unquestionably entitled. Whether, in that case, the Nepsonset River was navigable above the dam is nowhere affirmed or denied; but it is perfectly clear that the Court proceeded on local usages and customs, and not upon the general and received doctrines of the common law; for not a single case is referred to, nor is it even asserted that the principles advanced are sanctioned by the English common law."
In addition to what was said by Spencer, C. J., to weaken the force ofStoughton v. Baker, as an authority, it may be remarked that what was said by the Court upon the subject now under consideration was entirely unnecessary for the decision of the cause, as judgment was given for the defendant upon another and distinct ground. It must be admitted, however, that even the dicta of C. J. Parsons, when well considered, are entitled to great weight, but as his opinion was founded on local customs and usages, and not upon the principles of the common law, it cannot have any influence upon the question which we (330) are now discussing. *Page 255 
We are not apprised that any principles, other than those of the common law, have ever prevailed in this State in relation to our water courses. On the contrary, we think, it will be found that our courts have always adopted and applied the principles of the common law to all our waters, so far as they were applicable to the peculiar geographical condition of the State. We have seen that the incidental rights of the riparian proprietors of our unnavigable streams are the same with those in England, and the various acts of the General Assembly which have been passed from time to time for the purpose of keeping open the streams for the passage of fish have done nothing more than recognize those rights and regulate the manner of their enjoyment. From Hooker v. Cummings, 20 John, 90, it seems that the same rules prevail in the State of New York.
If our argument has been so far well founded, the conclusion has been established that the defendant's mill property cannot be taken from him, nor its value materially impaired, by any legislative enactment for any other than the public use. Is the right of catching fish, which is incidental to the propriety of the soil, usque ad filum aquae, which belongs to the riparian proprietors living above the defendant on the Yadkin River, such an one that its enforcement and protection can be considered a public use? That is a question which it will be unnecessary for us to decide, if we ascertain the law to be that the defendant's interest in his mill cannot be destroyed, taken from him, or materially impaired in value for the use of the public by the Legislature without making him a fair and adequate compensation therefor. Upon this point we have no doubt; and our opinion is that the act upon which the indictment is based is clearly repugnant to our State Constitution, because it not only does not give him any compensation for the damage he may sustain by the destruction of his dam, but actually requires him, under a heavy penalty for failing to comply, to destroy it himself, and at his own expense. The right to compensation for private property taken for public use is expressly provided in the Constitution of    (331) the United States, in the last clause of the Fifth Article of the amendments to the Constitution. That clause is in these words: "Nor shall private property be taken for public use without just compensation"; but that has always been understood to be a limitation of the Federal Government, and not of that of the States. Barrow v. Baltimore, 7 Peter, 243. There is no such express restriction of the power of the Government to be found in our State Constitution, but it has been generally supposed to exist; and it is strongly intimated in R. R. v.Davis, 19 N.C. at page 460, that it may be implied from section 12, Bill of Rights, which declares that "No freeman shall be disseized of his freehold, or deprived of his life, liberty or property, but by the law *Page 256 
of the land." "Under the guaranty of this article (say the Court), it has been held, and, in our opinion properly held, that private property is protected from the arbitrary power of transferring it from one person to another. We doubt not it is also protected from the power of despotic resumption upon legislative declaration of forfeiture, or merely to deprive the owner of it, or to enrich the treasury, unless as a pecuniary contribution by way of tax. Such acts have no foundation in any of the reasons on which depends the power, in virtue of the right of eminent domain, to take private property for the public use, and they could not be sustained by the offer of the fullest compensation. Though not so obvious, it may also be true that the clause under consideration is restrictive of the right of the public to the use of private property, and impliedly forbids it without compensation. But it is a point on which the Court is not disposed, nor at liberty, to give a positive opinion." The reason why the Court did not give a positive opinion on the subject was that is was unnecessary, because the charter of the railroad company did provide compensation for the defendant and all other persons whose lands were taken for the use of the road; and the Court held that the payment of the land damages, as they were called, (332) need not precede the occupation of the lands by the company for the purposes of the road. Had the case demanded it, we cannot doubt that the judges who then composed the Court would have decided in favor of the restriction, and in doing so they would have found themselves sustained by similar decisions in many of our sister States. See the cases referred to in Angel on Watercourses, sec. 461, note 2. Our Legislature has always, with very rare exceptions, exercised the power of eminent domain in the just and liberal spirit of providing a fair compensation for private property taken for the public use. This will appear in all the charters which it has granted to railroad and navigation companies and other companies of a like kind. There is a seeming exception to this in the act of 1854, ch. 170, entitled "An act to incorporate the Yadkin Navigation Company," and the act supplemental thereto, passed at the same session, and numbered as ch. 171. The first of these acts provided in sections 11 and 12 for compensations to such persons whose land or other property might be taken for the use of the company; and in section 11 forbade the company from invading the mill house of milldam of any person without his consent; but the supplemental act repealed this part of section 11, and then declared that "The said company shall have full and ample powers to remove all obstructions to the free and convenient navigation of said river, whether the same have been erected by individuals or otherwise exist." This act, we learn, was passed upon the supposition that the only obstructions in the river were put there by the riparian proprietors, which it was *Page 257 
supposed the company created for the express purpose of making the river navigable had the right to remove without making compensation to the owners. It was not then generally known that any person had a grant from the State for the bed of river in that part of it, as the defendant had not, at that time, erected his dam across the stream. It will be observed that neither the act of 1854, ch. 170, nor the previous ones of 1852, ch. 86; 1850, ch. 115, and 1816 (ch. 930, Rev. Code of 1820), (all of which were passed for the purpose of creating      (333) companies to open and improve the navigation of the Yadkin River), professed to declare the river to be a navigable stream, and thereby to make it such in law; as we held, in S. v. Dibble,49 N.C. 107, was done with regard to the river Neuse.
The authorities to which we have referred, and the principles plainly deducible from them, enable us to state the following as a summary of the law of North Carolina in relation to the water courses of the State:
1. All the bays and inlets on our coast, where the tide from the sea ebbs and flows, and all other waters, whether sounds, rivers, or creeks, which can be navigated by sea vessels, are called navigable, in a technical sense, are altogether publici juris, and the soil under them cannot be entered and a grant taken for it under the entry law. In them, too, the right of fishing is free. Collins v. Benbury, 25 N.C. 277, and the other cases to which we have referred on this point.
Where the tide ebbs and flows, the shore, between the high and low water, is also within the prohibition of private appropriation, under the general entry law, but may be the subject of a direct, special legislative grant. Ward v. Willis, 51 N.C. 183.
2. All the rivers, creeks, and other watercourses not embraced in the above description, but which are, in fact, sufficiently wide and deep to be navigable by boats, flats, and rafts, are technically styled unnavigable, and are open to be appropriated by individuals, by grants from the State, under the entry laws. When the bed of the watercourse is not included in the grant, but the stream is called for as one of the boundaries, the grantee is entitled as an incidental easement, to go to the middle of the stream, and may exercise and enjoy that easement for the purpose of catching fish, or in any other manner not incompatible with the right which the public have in the stream, for water communication, between different points on it. The mode and the extent of the enjoyment of this easement may be regulated by statute, and as the riparian    (334) proprietors paid nothing into the public treasury for it, the soil which composes the bed of the river may be granted to others, and the Legislature may, perhaps, resume the incidental rights, for the public use, without making compensation for them; though we believe it has often given such compensation. See Threadgill v. Ingram, 14 N.C. 59; *Page 258 Smith v. Ingram, 29 N.C. 175, and the various charters granted to companies for improving the navigation of nearly all our largest rivers.
3. All the rivulets, brooks, and other streams which, from any cause, cannot be used for intercommunication by inland navigation are entirely the subjects of private ownership, are generally included in the grants of the soil, and the owners may make what use of them they think proper, whether it be for fishing, milling, or other lawful trade or business. The only restriction upon this right of ownership arises ex necessitate from the nature of running water, and it is that the owner shall so use the water as not to interfere with the similar rights of other proprietors above or below him on the same stream. See Pugh v. Wheeler, 19 N.C. 50. Rights acquired in streams of this class, by grants from the State, or, in water courses of the second class, by grants from the State for the bed of the stream, cannot be taken from the owners by the Government except in the exercise of the power of eminent domain, and then only for public use, with a provision for the just compensation. R. R. v. Davis, supra.
Believing that the act of the General Assembly under which the defendant is indicted, so far as it affects him, is unconstitutional and void, we must direct that the judgment rendered against the defendant be reversed, and a judgment rendered for him.
PER CURIAM.                                                Reversed.
Cited: Cornelius v. Glenn, post, 514; Gatlin v. Walton, 60 N.C. 334;Johnson v. Rankin, 70 N.C. 555; S. v. Pool, 74 N.C. 405; S. c., 75 N.C. 602;Walton v. Mills, 86 N.C. 282; Hodges v. Williams, 95 N.C. 334;S. v. Narrows Island Club, 100 N.C. 482; S. v. Lyle, id., 501; Staton v.R. R., 111 N.C. 555; Staton v. R. R., id., 283;  Gwaltney v. Timber Co.,id., 570; S. v. Eason, 114, N.C. 791; Comrs. v. Lumber Co., 115 N.C. 596;S. c., 116 N.C. 732, 733; McLaughlin v. Mfg. Co., 103 N.C. 105;Staton v. Wimberly, 122 N.C. 111; Wilson v. Jordan, 124 N.C. 709;Hutton v. Webb, id., 754; Greene v. Owen, 125 N.C. 214; Rowe v. LumberCo., 128 N.C. 303; S. v. Baum, id., 605; Hutton v. Webb, 126 N.C. 904;Phillips v. Telegraph Co., 130 N.C. 520; Dargan v. R. R., 131 N.C. 629;Land Co. v. Hotel, 132 N.C. 531; S. v. Sutton, 139 N.C. 578, 579. *Page 259 
(335)
MEMORANDA. — Since last term, the Hon. Thomas Ruffin resigned his seat as a judge of this Court, and the Hon. Matthias E. Manly was appointed by the Governor and Council in his place.
George Howard, Esq., of Wilson, was appointed by the Governor and Council judge fo the Superior Courts, in the place of Judge Manly, resigned.
James W. Osborne, Esq., of Charlotte, was appointed by the Governor and Council judge of the Superior Courts in the place of Hon. David F. Caldwell resigned. *Page 260 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 261